Exhibit 10.2


BELLICUM PHARMACEUTICALS, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of May 10, 2017 (the “Effective Date”) by and between Bellicum Pharmaceuticals,
Inc. a Delaware corporation (the “Company”), having an office at 2130 West
Holcombe Boulevard, Suite 800, Houston, Texas 77030 (the “Company Premises”) and
Alan K. Smith, Ph.D. (the “Executive”).
RECITALS
WHEREAS, Executive and the Company are currently parties to an Employment
Agreement dated October 5, 2015 (the “Prior Agreement”) which is superseded and
replaced in its entirety by this Agreement as of the Effective Date;
WHEREAS, the Company desires to continue to employ Executive to provide personal
services to the Company in as set forth in this Agreement and wishes to provide
Executive with certain compensation and benefits in return for such services,
and Executive wishes to be so employed and to receive such benefits;
WHEREAS, Executive’s agreement to and compliance with the provisions in Sections
9 through 11 of this Agreement are a material factor, material inducement and
material condition to the Company’s entering into this Agreement. Moreover,
Executive acknowledges that a substantial portion of the value of the employment
of Executive is Executive’s promises to refrain from competing with the Company
as identified in Sections 9 through 11 of this Agreement; and
WHEREAS, the Company and Executive wish to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits from and following the Effective Date.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:
1.At-Will Employment. The Company and Executive acknowledge that either party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Section 7 and 8 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable) (the “Board”).
Any rights of Executive to additional payments or other benefits from the
Company upon any such termination of employment shall be governed by Section 8
of this Agreement.
2.    Position. Executive shall serve as the Executive Vice President, Technical
Operations of the Company, with the responsibilities, rights, authority and
duties pertaining to such office as are established from time to time by the
Chief Executive Officer of the Company, and Executive shall report to the Chief
Executive Officer of the Company. Executive shall also act as an officer and/or
director and/or manager of such Affiliates of the Company as may be designated
by the Chief


1
 

--------------------------------------------------------------------------------





Executive Officer of the Company from time to time, commensurate with
Executive’s office, all without further compensation, other than as provided in
this Agreement. As used herein, “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with, the
Company.
3.    Commitment. Executive will devote substantially all of his business time
and best efforts to the performance of his duties hereunder; provided, however,
that Executive shall be allowed, to the extent that such activities do not
interfere with the performance of his duties and responsibilities hereunder and
do not conflict with the financial, fiduciary or other interests of the Company
(or its Affiliates), as determined in the sole discretion of the Chief Executive
Officer of the Company, to manage his passive personal investments and to serve
on corporate, civic, charitable and industry boards or committees.
Notwithstanding the foregoing, Executive agrees that he shall only serve on
for-profit boards of directors or for-profit advisory committees if such service
is approved in advance in the sole discretion of the Chief Executive Officer of
the Company.
4.    Compensation.
(a)    Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary at the annual rate of three hundred seventy
thousand dollars ($370,000.00), less payroll deductions and withholdings, which
shall be payable in accordance with the standard payroll practices of the
Company. Executive’s base salary shall be subject to periodic review and
adjustment by the Board from time to time in the discretion of the Board.
(b)    Annual Performance Bonus. For each calendar year, (including calendar
year 2017), Executive shall be eligible to receive an annual performance bonus
(“Annual Performance Bonus”) from the Company, with the target amount of such
bonus equal to forty percent (40%) of Executive’s annual base salary. The Annual
Performance Bonus will be based on achievement of individual and/or Company
goals which are established by the Board in its sole discretion at the beginning
of each calendar year. Following the close of each calendar year, the Board will
determine whether Executive has earned an Annual Performance Bonus, and the
amount of any such bonus. Payment of the Annual Performance Bonus shall be
expressly conditioned upon Executive’s employment with the Company on the date
that the Annual Performance Bonus is paid, except as provided in Section 8(b)
and Section 8(c) below. The Annual Performance Bonus shall be paid within ninety
(90) days after the end of the calendar year for which it relates. Executive’s
target Annual Performance Bonus will be subject to periodic review and
adjustment by the Board from time to time.
(c)    Equity Awards. Executive will be eligible to participate in and receive
stock option or equity award grants under the Company’s equity incentive plans
from time to time in the discretion of the Board, and in accordance with the
terms and conditions of such plans. As soon as practicable following the
Effective Date, Executive will be granted a stock option to purchase 20,000
shares of the Company’s common in connection with his promotion to Executive
Vice President, Technical Operations, effective as of its date of approval by
the Company’s Board of Directors or Compensation Committee (the “Option”). The
Option will be granted under, and subject to all the terms and conditions of the
Company’s 2014 Equity Incentive Plan or any successor Company equity incentive
plan (the “Plan”) and its standard form of stock option grant


2
 

--------------------------------------------------------------------------------





notice and agreement. The Option will have an exercise price per share equal to
the Fair Market Value (as defined in the Plan) of the Company’s common stock on
the applicable date of grant. The Option will vest as follows, subject to
Executive’s Continuous Services (as defined in the Plan) with the Company
through each applicable vesting date: 25% of the shares of Common stock subject
to the Option will vest on the one-year anniversary of the grant date and the
remaining shares will vest in thirty-six (36) equal monthly installments
thereafter.
(d)    Reimbursement of Business Expenses. The Company shall reimburse Executive
for reasonable travel and other business expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time.
(e)    Reimbursement of Commuting Expenses. The Company shall reimburse
Executive’s reasonable travel costs from Virginia to Houston and reasonable
accommodation costs in Houston related to the Executive’s work for the Company
on a monthly basis, to the extent such costs do not exceed $4,000 in any
calendar month (the “Commuting Expenses”). To obtain reimbursement for any
Commuting Expenses, Executive must submit expense reports to the Company within
forty-five (45) days after the expense is incurred. Any such reimbursements will
be paid to Executive within thirty (30) days after the date Executive timely
submits receipts to the Company for the Commuting Expenses and are subject to
any applicable tax reporting and withholding.
5.    Benefits. Subject to applicable eligibility requirements, Executive shall
be entitled to participate in all benefit plans and arrangements and fringe
benefits and programs that may be provided to senior executives of the Company
from time to time, subject to plan terms and generally applicable Company
policies. Executive is entitled to participate in personal time off and holiday
benefits, with personal time off to be not less than twenty-seven (27) days on
an annual basis, accruing at nine (9) hours per twice monthly pay period. Ten
(10) days of personal time off may be carried over to the next year. This paid
time off allowance is subject to the Company's policies with respect to accrual
of, including limitations on the maximum permitted accrual of, paid time off and
is subject to change in accordance with changes in Company policy.
6.    Relocation. Executive shall not be required to relocate to the Houston,
Texas metropolitan area at this time. However, should the Executive be required
to relocate to Houston at a later date, Executive’s continued employment at the
Company through the time of relocation and the conditions in Section 6(e) below,
the Company will provide Executive with the following payments and
reimbursements (“Relocation Benefits”) to facilitate a smooth relocation for
Executive and his family.
(a)    Household Goods. Reimbursement for reasonable moving costs for
transportation of Executive’s household goods, including one car, subject to
Executive providing to Company three quotes for such services and Company
approval of a quote for such services.
(b)    House finding trip. Reimbursement for reasonable costs for economy
airfare, car rental, hotel and reasonable meals to search for a new home.


3
 

--------------------------------------------------------------------------------





(c)    Temporary Housing/Car Rental. Reimbursement for reasonable costs of
temporary housing for Executive and his spouse and a rental car while in
temporary housing, for a maximum of sixty days.
(d)    Tax Impacts. It is recognized by the parties that certain relocation
expenses listed above may not be tax deductible. In order to offset income tax
consequences for Executive, the Company will pay to Executive an amount equal to
30% of the Relocation Benefits set forth in Section 6(a) through (c) that are
non-deductible for federal income tax purposes. Such amount shall be paid in
cash to Executive pursuant to the terms of Section 6(e) below.
(e)    Conditions. To obtain reimbursement for any expense incurred under this
Section 6, Executive must submit expense reports to the Company within
forty-five (45) days after the expense is incurred. Any such relocation
reimbursements will be paid to Executive within thirty (30) days after the date
Executive timely submits receipts for the expenses and are subject to any
applicable tax reporting and withholding. If Executive’s employment with Company
is terminated by Executive other than for Good Reason or if the Company
terminates Executive’s employment for Cause, in either case within 24 months
after the Effective Date, the Company will have no further obligations to
reimbursement Executive for any as yet unreimbursed expenses, and Executive must
reimburse the Company in an amount equal to (i) the total of the amounts
previously paid by the Company for relocation expenses, as reduced by (ii)
1/24th of such total amount for each full month of employment Executive has
served since the Effective Date. Executive hereby agrees that any such repayment
obligation will be recovered from Executive’s final paycheck and any other
amounts owed to Executive by the Company from and after Executive’s termination
date. Any additional amounts that may be owed by Executive for such repayment
obligation will be paid by Executive to Company in cash within 60 days of the
termination date.
7.    Termination.
(a)    Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:
(i)    the death of Executive;
(ii)    the termination of Executive’s employment by the Company due to
Executive’s Disability pursuant to Section 7(b) hereof;
(iii)    the termination of Executive’s employment by Executive other than for
Good Reason (as hereinafter defined);
(iv)    the termination of Executive’s employment by the Company without Cause;
(v)    the termination of Executive’s employment by the Company for Cause
pursuant to Section 7(c) after providing the Notice of Termination for Cause
pursuant to Section 7(d);
(vi)    the termination by Executive of Executive’s employment for Good Reason
(as hereinafter defined) pursuant to Section 7(e); or


4
 

--------------------------------------------------------------------------------





(vii)    the termination of Executive’s employment upon mutual agreement in
writing between the Company and Executive.
(b)    Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable, for ninety (90) consecutive days, or for periods
aggregating one hundred and twenty (120) business days in any period of twelve
consecutive months, to perform Executive’s duties under this Agreement, as a
result of physical or mental impairment, illness or injury, as determined in
good faith by the Board. A termination of Executive’s employment for Disability
shall be communicated to Executive by written notice, and shall be effective on
the 10th day after sending such notice to Executive (the “Disability Effective
Date”), unless Executive returns to performance of Executive’s duties before the
Disability Effective Date.
(c)    Cause. For purposes of this Agreement, the term “Cause” shall mean (i)
Executive’s willful misconduct which is demonstrably and materially injurious to
the Company’s reputation, financial condition, or business relationships; (ii)
the failure of Executive to attempt in good faith to follow the legal written
direction of the Board; (iii) the failure by Executive to attempt in good faith
to perform the duties required of him hereunder (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which it is believed that Executive has
failed to attempt to perform his duties hereunder; (iv) Executive being
convicted of, indicted for, or pleading guilty or nolo contendere to, a felony
or any crime involving dishonesty, fraud or moral turpitude; (v) Executive’s
dishonesty with regard to the Company or in the performance of his duties
hereunder, which in either case has a material adverse effect on the Company;
(vi) Executive’s material breach of this Agreement unless corrected by Executive
within ten (10) days of the Company’s written notification to Executive of such
breach; or, (vii) Executive’s failure to comply in any material respect with the
Company’s policies and/or procedures, unless corrected by Executive within ten
(10) days of the Company’s written notification to Executive of such breach.
(d)    Notice of Termination for Cause. Notice of Termination for Cause shall
mean a notice to Executive that shall indicate the specific termination
provision in Section 7(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.
(e)    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company by resigning from employment with the
Company for Good Reason. The term “Good Reason” shall mean the occurrence,
without Executive’s prior written consent, of any one or more of the following:
(i) a material reduction in Executive’s base salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
senior executives); (ii) a material reduction in Executive’s authority, duties
or responsibilities; (iii) a relocation of Executive’s principal place of
employment with the Company (or its successor, if applicable) to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation (unless to the Houston, Texas metropolitan area, as contemplated
by Section 6), except for required travel by Executive on the Company’s business
to an extent substantially consistent with Executive’s business travel
obligations prior to the such




5
 

--------------------------------------------------------------------------------





relocation; or (iv) any other action of inaction that constitutes a material
breach by the Company (or its successor, if applicable) of any material
provision of this Agreement.
No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within ninety (90) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty (30)
business days from the date of such notice to cure any such occurrence otherwise
constituting Good Reason, and (3) if such event is not reasonably cured within
such period, Executive must resign from all positions Executive then holds with
the Company (including any position as a member of the Board) effective not
later than ninety (90) days after the expiration of the cure period.
8.    Consequences of Termination of Employment.
(a)    General. If Executive’s employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 4 hereof,
(iii) any unreimbursed Relocation Benefits or Commuting Expenses which are
eligible for reimbursement, and any accrued but unused personal time off
benefits and any other payments or benefits required by applicable law
(collectively “Accrued Amounts”), which amounts shall be promptly paid in a lump
sum to Executive, or in the case of Executive’s death to Executive’s estate.
Other than the Accrued Amounts, Executive or Executive’s legal representatives
shall not be entitled to any additional compensation or benefits if Executive’s
employment is terminated for any reason other than by reason of Executive’s
Involuntary Termination (as defined in Section 8(b) below). If Executive’s
employment terminates due to an Involuntary Termination, Executive will be
eligible to receive the additional compensation and benefits described in
Section 8(b) and 8(c), as applicable.
(b)    Involuntary Termination. If Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or if Executive terminates employment for Good
Reason, and provided in any case such termination constitutes a “separation from
service”, as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) (such termination described in (i) or (ii), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this Section
8(b), subject in all events to Executive’s compliance with Section 8(d) below:
(i)    Executive shall receive continued payment of Executive’s Base Salary (as
defined below) for the first twelve (12) months after the date of such
termination (the “Severance Period”), paid over the Company’s regular payroll
schedule.
(ii)    Executive shall receive a lump sum amount equal to Executive’s target
Annual Performance Bonus for the year of termination, pro rated based on the
ratio that the number of days from the beginning of the calendar year in which
such termination occurs through the date of termination bears to 365 (the “Bonus
Payment”).


6
 

--------------------------------------------------------------------------------





(iii)    If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the “Code”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid and shall be equal to the amount that the Company would have otherwise
paid for COBRA premiums, and shall be paid until the earlier of (i) expiration
of the Severance Period or (ii) the date Executive voluntarily enrolls in a
health insurance plan offered by another employer or entity.
(c)    Involuntary Termination in Connection with a Change in Control. In the
event that Executive’s Involuntary Termination occurs immediately prior to, on
or within the twelve (12) months following the consummation of a Change in
Control (as defined below) and subject in all events to Executive’s compliance
with Section 8(d) below, then Executive shall be entitled to the benefits
provided above in Section 8(b), except that:
(i)    the Bonus Payment shall equal Executive’s full target Annual Performance
Bonus for the year of termination, rather than the pro-rated target bonus; and
(ii)    the vesting of all of Executive’s outstanding stock options and other
equity awards that are subject to time-based vesting requirements shall
accelerate in full such that all such equity awards shall be deemed fully vested
as of the date of Executive’s Involuntary Termination.
For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 8(b) and this Section 8(c). If Executive is eligible for
benefits under both Section 8(b) and this Section 8(c), Executive shall receive
the benefits set forth in this Section 8(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 8(b).
(d)    Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 8(b) and Section 8(c) above are expressly conditioned upon: (i)
Executive continuing to comply with Executive’s obligations under this
Agreement, including Sections 9 through 12; and (ii) Executive signing and not
revoking a general release of legal claims in a form provided by the Company
(the “Release”) within the applicable deadline set forth therein and permitting
the


7
 

--------------------------------------------------------------------------------





Release to become effective in accordance with its terms, which must occur no
later than the Release Deadline (as defined in Section 15 below). The salary
continuation payments described in Sections 8(b) will be paid in substantially
equal installments on the Company’s regular payroll schedule and subject to
standard deductions and withholdings over the Severance Period following
termination; provided, however, that no payments will be made prior to the
effectiveness of the Release. On the effective date of the Release, the Company
will pay Executive the salary continuation payments that Executive would have
received on or prior to such date in a lump sum under the original schedule but
for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. Bonus Payments
described in Section 8(b) and 8(c) will be paid in a lump sum cash payment on
the first regular payroll date of the Company following the effective date of
the Release, but in no event later than March 15 of the year following the year
in which Executive’s termination of employment occurred. All severance benefits
described in this Section 8 will be subject to all applicable standard required
deductions and withholdings.
(e)    Definitions.
(i)    “Base Salary” means Executive’s annual base salary in effect immediately
prior to Executive’s termination, excluding any reduction which forms the basis
for Executive’s right to resign for Good Reason.
(ii)    “Change in Control” means a “Change in Control” as defined in the
Company’s 2014 Equity Incentive Plan.
9.    Confidential Information. “Confidential Information” as used in this
Agreement, includes but is not limited to, specialized training received by
Executive; products already developed or that will be developed by the Company,
including but not limited to, products in the field of cancer immunotherapy,
including metastatic castrate resistant prostate cancer and graft versus host
disease; research and development materials related to the manipulation of
dendritic cell signaling pathways to enhance the immune response; research and
development materials, electronic databases; computer programs and technologies;
marketing and/or scientific studies and analysis; product and pricing knowledge;
manufacturing methods; supplier lists and information; any and all information
concerning past, present and future customers, referral sources or vendors;
contracts and licenses; management structure, company ownership, personnel
information (including the performance, skills, abilities and payment of
employees); purchasing, accounting and business systems; short and long range
business planning; data regarding the Company’s past, current and future
financial performance, sales performance, and current and/or future plans to
increase the Company’s market share by targeting specific medical issues,
demographic and/or geographic markets; standard operating procedures; financial
information; trade secrets, copyrights, derivative works, patents, inventions,
know-how, and other intellectual property; business policies; submissions to
government or regulatory agencies and related information; methods of operation;
implementation strategies; promotional information and techniques; marketing
presentations; price lists; files or other information; pricing strategies;
computer files; samples; customer originals; or any other confidential
information concerning the business and affairs of the Company. The Company’s
Confidential Information is also comprised of the personal information received
from third parties and/or confidential and proprietary information regarding
research, products, or clinical trials received from third parties, but only if
such


8
 

--------------------------------------------------------------------------------





confidential information is reduced to writing and marked “Confidential” by the
third party. All such confidential information obtained by Executive, whether in
writing, any other tangible form of expression or disclosed orally or through
visual means or otherwise, and regardless of whether such information bears a
confidential or proprietary legend, will be presumed to be Confidential
Information. Executive acknowledges that the Confidential Information is vital,
valuable, sensitive, confidential and proprietary to Company and provides
Company with a competitive advantage. Executive further acknowledges that
Company’s Confidential Information is dynamic, and constantly changes in nature
and/or quantity, given that Company continues to refine its Confidential
Information. The obligations specified in this Section 9 shall not apply, and
Executive shall have no further obligations under this Agreement with respect to
any Confidential Information that: a) is available to the public at the time of
disclosure to Executive or becomes publicly known through no breach of the
undertakings hereunder by Executive or to the knowledge of Executive, any third
party; b) becomes known to Executive through disclosure by sources other than
the Company and its Affiliates and in the course of Executive’s service to the
Company, said sources being under no obligation of confidentiality to the
Company with respect to such Confidential Information; c) is approved by the
Company for release; or d) has been independently developed by Executive without
benefit of the Confidential Information and on Executive’s own time and without
use of Company resources. Executive understands and agrees that the Company may
require him, as a condition to continued employment, to execute and abide by the
terms of a standard proprietary information and inventions agreement with the
Company which will further set forth the terms of, and prohibit the unauthorized
use or disclosure of, the Company’s confidential and proprietary information
(the “PIIA”) and that such PIIA shall become part of this Agreement and
Executive’s obligations under this Agreement.
10.    Non-Competition; Non-Solicitation, Etc.
(a)    Company Promises.
(i)    This Agreement is entered into pursuant to Executive’s agreement to these
non-compete and non-solicitation provisions. Executive’s agreement to the
provisions in Sections 10 through 12 is a material condition of the Company’s
entering into this Agreement and continued employment of Executive.
(ii)    The Company agrees to provide Executive with access to Confidential
Information and in a greater quantity and/or expanded nature than any such
Confidential Information that may have already been provided to Executive and
with additional opportunities to broaden the Company’s services and develop the
Company’s customers in a manner not previously available to Executive including,
but not limited to, information regarding the Company’s products and business
plan; research results; information supporting patent applications; and Company
standard operating procedures related to the Company’s research and development
efforts.
(iii)    The Company promises that during Executive’s employment with the
Company, the Company will provide Executive with the opportunity to develop
goodwill and establish rapport with the customer contacts in a greater quantity
and/or expanded nature than any such opportunities that may have already been
provided to Executive.


9
 

--------------------------------------------------------------------------------





(iv)    The Company promises that Executive will continue to receive and have
access to Confidential Information throughout Executive’s employment with the
Company.
(b)    Executive’s Promises. In exchange for the Company’s promises listed above
and all other consideration provided pursuant to this Agreement, to which these
promises are ancillary, Executive promises as follows:
(i)    Executive will not, during or after Executive’s employment with the
Company, use, copy, remove, disclose or disseminate to any person or entity, the
Company’s Confidential Information, except (i) as required in the course of
performing Executive’s duties with the Company, for the benefit of the Company,
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, it being understood that Executive will promptly notify the Company
of such requirement so that the Company may seek to obtain a protective order.
(ii)    Following employment termination, Executive will immediately return to
the Company all materials created, received or utilized in any way in
conjunction with Executive’s work performed with the Company that in any way
incorporates, reflects or constitutes Company’s Confidential Information.
(iii)    Executive acknowledges that the market for the Company’s products,
services, and activities is global, and that the products, services and/or
activities can be provided anywhere in the world. Executive recognizes that the
Company draws its customers and/or clients from around the world because it will
seek to file patents and run clinical trials in countries around the world, and
sell its product to consumers around the world and/or pharmaceutical companies
located around the world. Moreover, Executive recognizes that the Company’s
customers may be contacted by telephone, in person, or in writing (including
e-mail via the Internet). Executive further acknowledges that due to the
international scope of the Company’s customer and client base, the following
non-solicitation/non-competition restriction is necessary.
(iv)    Executive agrees and acknowledges that Company will not be provided
access to Confidential Information, as defined in Section 9, from or belonging
to a third party that Executive was exposed to or received from said third party
prior to the execution date of this Agreement and that is the subject of any
confidentiality requirement of any kind between Executive and said third party.
EXECUTIVE ALSO AGREES TO INDEMNIFY, REIMBURSE, AND HOLD HARMLESS THE COMPANY FOR
ALL ATTORNEY FEES, EXPENSES, COSTS, HARM, OR RELATED COSTS TO COMPANY ARISING
FROM OR AS A RESULT OF ANY ACTUAL CAUSE OF ACTION OR CLAIM BROUGHT AGAINST
COMPANY OR EXECUTIVE RELATED TO ANY ACTUAL BREACH OF THIS SECTION BY EXECUTIVE.
Company agrees that: (A) Executive shall be allowed to participate fully in the
defense of any such action against Company and in any settlement negotiations,
and (B) any payment to Company by Executive under this Section shall be only
after any settlement has been consummated or judicial action has become final
and non-appealable.


10
 

--------------------------------------------------------------------------------





(c)    Non-Compete. Ancillary to the consideration reflected within this
Agreement, the Company and Executive agree to the following non-competition
provisions. Executive agrees that during Executive’s employment with the Company
and for a period of twelve (12) months following the termination of his
employment (“Non-Compete Period”):
(i)    Executive shall not, directly or indirectly, engage in or participate
(including, without limitation, as an investor, officer, employee, director,
agent, or consultant (any such capacity, being a “Participant”)) in or on behalf
of any entity engaging in the “Company’s Business”, said Company’s Business
being defined as: (A) genetically modified cell products for the treatment of
cancer; and (B) other genetically modified products for which the Company has an
active development program at the termination or expiration of the Employment
Term (the “Non-Compete Obligations”), provided, however, that nothing herein
shall prevent him from investing as a less than 5% shareholder in securities of
any company listed on a national securities exchange or quoted on an automated
quotation system;
(ii)    Geographic Limitation. The geographic limitation for the Non-Compete
Obligations is North America, Europe and Japan; and
(iii)    During Executive’s employment with the Company and for a period of
twelve (12) months after Executive’s employment has ended, Employee will not
directly or indirectly become employed or otherwise associated with any of the
following entities, which are direct competitors of the Company, in any
geographic region:
Adaptimmune Limited
91 Park Drive
Milton Park, Abingdon Oxon
OX14 4RY
UK
bluebird bio, Inc.
150 2nd Street
Cambridge, MA 02141
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Cellectis
8 rue de la Croix Jarry
75013 Paris
France
Cell Medica Limited
1 Canal Side Studios, 8-14 St Pancras Way
London, NW1 0QG
UK
Immune Design Corp.
1616 Eastlake Ave. E., Suite 310
Seattle, WA 98102
Intrexon Corporation
1872 Pratt Drive
Blacksburg, VA 24060
Juno Therapeutics, Inc.
307 Westlake Avenue North
Suite 300
Seattle, WA 98109



11
 

--------------------------------------------------------------------------------





Kiadis Pharma B.V.
Entrada 231-234
1096 EG Amsterdam
The Netherlands
Kite Pharma, Inc.
2225 Colorado Avenue
Santa Monica, CA 90404
Lion Biotechnologies, Inc.
21900 Burbank Blvd., Third Floor
Woodland Hills, CA 91367
Medigene AG
Lochhamer Str. 11
82152 Planegg/Martinsried
Germany
MolMed S.p.A.
Via Olgettina, 58
20132 Milan
Italy
Novartis AG
Basel
Switzerland
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Precision Biosciences, Inc.
302 East Pettigrew St. Suite A-100
Durham, NC 27701
Unum Therapeutics
One Broadway 4th Floor
Cambridge, MA 02142

Executive and the Company agree that with respect to the foregoing entities such
names are the common names of such entities. Executive and the Company agree
that the restrictions contained in this Agreement are binding whether or not
Executive and the Company have used the correct legal name, address, affiliated
entity, or new owner of such entity, however, if said new owner of such entity
has other divisions that are not involved in carrying out the work of the
acquired listed entity, then Executive may be employed or otherwise associated
with these other divisions.
(iv)    Executive agrees that Executive’s work for any third party engaged in
the Company’s Business during the Non-Compete Period inevitably would lead to
Executive’s unauthorized use of Company’s Confidential Information, even if such
use is unintentional. Because it would be impossible, as a practical matter, to
monitor, restrain, or police Executive’s use of such Confidential Information
other than by Executive’s not working for such third party, and because the
Company’s Business is highly specialized, the competitors are identifiable, the
market for the Company’s product, services, and activities is global, and the
Company’s customers are located throughout the world, Executive agrees that
restricting such employment as set forth in this Agreement is the narrowest way
to protect Company’s legitimate business interests, and the narrowest way of
enforcing Executive’s consideration for the receipt of Company’s consideration
(namely, Executive’s promise not to use or disclose Confidential Information).
(d)    Nonsolicitation of Employees. Executive agrees that during the
Non-Compete Period, Executive will not, directly or indirectly, (i) induce or
solicit any person who was an employee, consultant or independent contractor of
the Company or any of its Affiliates, to terminate such individual’s employment
or service with the Company or any of its Affiliates or (ii) assist any other
person or entity in such activities.


12
 

--------------------------------------------------------------------------------





(e)    Extension of Non-Solicitation/Non-Competition and Non-Recruitment
Periods. If Executive is found by a court of competent jurisdiction to have
breached any promise made in Section 10 of this Agreement, the periods specified
in Section 10(c) of this Agreement shall be extended by one month for every
month in which Executive was in breach so that the Company has the full benefit
of the time period Section 10(c).
11.    Injunction. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company, or solicit the Company’s employees, or use or
disclose, directly or indirectly, the Company’s Confidential Information
(whether in tangible form or memorized), that such competition, solicitation,
use and/or disclosure would cause the Company irreparable harm and injury for
which no adequate remedy at law exists. Executive agrees this Agreement is the
narrowest way to protect the Company’s interests. Therefore, in the event of the
breach or threatened breach of the provisions of this Agreement by Executive,
the Company shall be entitled to obtain injunctive relief to enjoin such breach
or threatened breach, in addition to all other remedies and alternatives that
may be available at law or in equity. Executive acknowledges that the remedies
contained in this Agreement for violation of this Agreement are not the
exclusive remedies that the Company may pursue.
12.    Inventions.
(a)    Inventions Retained and Licensed. Executive has attached hereto as
Exhibit A, a list describing all inventions, original works of authorship,
derivative works, developments, improvements and trade secrets that (i) were
made by Executive prior to his employment with the Company, (ii) belong to
Executive, (iii) relate to the Company’s proposed business, products or research
and development and (iv) are not assigned to the Company hereunder
(collectively, “Prior Inventions”); or, if no such list is attached, Executive
represents that there are no such Prior Inventions. Executive agrees that
Executive will not incorporate, or permit to be incorporated, any Prior
Invention owned by Executive or in which Executive has an interest into a
Company product, process or service without the Company’s prior written consent.
Nevertheless, if, in the course of Executive’s employment with the Company,
Executive incorporates into a Company product, process or service a Prior
Invention owned by Executive or in which Executive has an interest, Executive
hereby grants to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, transferable, sublicensable, worldwide license to
reproduce, make derivative works of, distribute, perform, display, import, make,
have made, modify, use, sell, offer to sell, and exploit in any other way such
Prior Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.
(b)    Assignment of Inventions. Executive agrees that Executive will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all Executive’s right, title, and interest in and to any and all
inventions, original works of authorship, derivative works, developments,
concepts, modifications, improvements (including improvements to Confidential
Information), designs, discoveries, ideas, know-how, trademarks, trade dress,
trade secrets or other intellectual property, whether or not patentable or
registrable under copyright or similar laws,


13
 

--------------------------------------------------------------------------------





which Executive may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, whether or not
reduced to drawings, written descriptions, documentation or other tangible form,
as applicable, during the period of time Executive is employed by the Company
(collectively, “Inventions”), except as provided in Section 12(f) below.
Executive further acknowledges that all original works of authorship which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with the Company and which are protectable
by copyright are “works made for hire” as that term is defined in the United
States Copyright Act. Executive understands and agrees that the decision whether
or not to commercialize or market any Invention is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
Executive as a result of the Company’s efforts to commercialize or market any
such Invention,
(c)    Inventions Assigned to the United States. Executive agrees to assign to
the United States government all Executive’s right, title, and interest in and
to any and all Inventions whenever such full title is required to be in the
United States by a contract between the Company and the United States or any of
its agencies.
(d)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current written records of all Inventions during the term of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Board. The records
will be available to and remain the Company’s sole property at all times.
(e)    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in any Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including, but not limited to, the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, declarations, assignments and all other
instruments that the Company deems necessary in order to apply for and obtain
such rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agrees that
Executive’s obligations to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering any Inventions or
original works of authorship assigned to the Company as above, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Executive.
(f)    Exception to Assignments. Executive understands that the provisions of
this Agreement requiring assignment of Inventions to the Company does not apply
to any Invention that Executive has developed entirely on Executive’s own time
without using the Company’s


14
 

--------------------------------------------------------------------------------





equipment, supplies, facilities, trade secret information or Confidential
Information (an “Other Invention”), except for those Other Inventions that
either (i) relate in any way at the time of conception or reduction to practice
of such Other Invention to the Company’s Business or (ii) result from any work
that Executive performed for the Company. Executive will advise the Company
promptly in writing, under a confidentiality agreement, of any Invention that
Executive believes constitutes an Other Invention and is not otherwise disclosed
on Exhibit A. Executive agrees that Executive will not incorporate, or permit to
be incorporated, any Other Invention owned by Executive or in which Executive
has an interest into a Company product, process or service without the Company’s
prior written consent. Notwithstanding the foregoing sentence, if, in the course
of Executive’s employment with the Company, Executive incorporates into a
Company product, process or service an Other Invention owned by Executive or in
which Executive has an interest, Executive hereby grants to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, transferable,
sublicensable, worldwide license to reproduce, make derivative works of,
distribute, perform, display, import, make, have made, modify, use, sell, offer
to sell, and exploit in any other way such Other Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.
13.    Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company’s employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in Houston, Texas
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules (the “AAA Rules”) then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both Employee and the Company hereby waive the right to a
trial by jury or judge, or by administrative proceeding, for any covered claim
or dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and
Executive. All claims, disputes, or causes of action under this Agreement,
whether by Employee or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. This Agreement is made under the provisions
of the Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be
construed and governed accordingly. It is the parties’ intention that both the
procedural and the substantive provisions of the FAA shall apply. Questions of
arbitrability (that is whether an issue is subject to arbitration under this
agreement) shall be decided by the arbitrator. Likewise, procedural questions
which grow out of the dispute and bear on the final disposition are also matters
for the arbitrator. However, where a party already has initiated a judicial
proceeding, a court may decide procedural questions that grow out of the dispute
and bear on the final disposition of the matter. Each party shall bear its or
his costs and


15
 

--------------------------------------------------------------------------------





expenses in any arbitration hereunder and one-half of the arbitrator’s fees and
costs; provided, however, that the arbitrator shall have the discretion to award
the prevailing party reimbursement of its or his reasonable attorney’s fees and
costs, unless such award is prohibited by applicable law. Notwithstanding the
foregoing, Executive and the Company shall each have the right to resolve any
dispute or cause of action involving trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights, and rights under patent, trademark, or copyright law) by court action
instead of arbitration.
14.    Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other party in accordance with this Section 14, except that any such change
of address notice shall not be effective unless and until received.
If to the Company:
2130 West Holcombe Boulevard, Suite 800
Houston, Texas 77030
Attention: Chairman of the Board of Directors
with a copy (which shall not constitute notice) to:
Cooley LLP
4401 Eastgate Mall
San Diego, California 92121
Attention: Julie Robinson
If to Executive, to Executive’s address on file with the Company
15.    Tax Provisions.
(a)    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive’s
Separation from Service. Each installment of severance benefits is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after Executive’s Separation from Service, or (ii) Executive’ death.
Executive shall receive severance benefits only if Executive executes and
returns to the Company the Release within the applicable time period set forth
therein


16
 

--------------------------------------------------------------------------------





and permits such Release to become effective in accordance with its terms, which
date may not be later than sixty (60) days following the date of Executive’s
Separation from Service (such latest permitted date, the “Release Deadline”). If
the severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive’s Separation from
Service occurs, the Release will not be deemed effective any earlier than the
Release Deadline. None of the severance benefits will be paid or otherwise
delivered prior to the effective date of the Release. Except to the minimum
extent that payments must be delayed because Executive is a “specified employee”
or until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the schedule provided herein and in accordance
with the Company’s normal payroll practices. The severance benefits are intended
to qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.
(b)    Section 280G. If any payment or benefit Executive will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Agreement
or otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.


Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing




17
 

--------------------------------------------------------------------------------





calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
in control transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Executive and the Company within fifteen (15) calendar days
after the date on which Executive’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.


If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 15(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 15(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 15(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.


16.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.
(b)    Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Effective Date
and supersede any prior agreements or promises between the Company and
Executive, except for any outstanding stock option or other equity award
agreement previously entered into between Executive and the Company, including
but not limited to the Prior Agreement. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein and
therein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.
(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and Executive and their respective successors, assigns, executors
and administrators. This Agreement shall not be assignable by Executive.
(e)    Representation. Executive represents that Executive’s employment by the
Company and the performance by Executive of his obligations under this Agreement
do not, and




18
 

--------------------------------------------------------------------------------





shall not, breach any agreement, including, but not limited to, any agreement
that obligates him to keep in confidence any trade secrets or confidential or
proprietary information of his or of any other party, to write or consult to any
other party or to refrain from competing, directly or indirectly, with the
business of any other party. Executive shall not disclose to the Company or use
any trade secrets or confidential or proprietary information of any other party.
(f)    Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees legatees and permitted assignees of the parties hereto.
(g)    Withholding Taxes. The Company shall withhold from any and all
compensation, severance and other amounts payable under this Agreement such
Federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.
(h)    Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Sections 9 through 12 hereof, shall
survive any termination of Executive’s employment to the extent necessary to the
agreed preservation of such rights and obligations.
(i)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(j)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
Signature Page Follows




19
 

--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
By: Bellicum Pharmaceuticals, Inc.
By: /s/ Richard A. Fair    
Name: Richard A. Fair
Title: President and Chief Executive Officer
    
/s/ Alan K. Smith    
Name: Alan K. Smith, Ph.D.






Signature Page to Agreement
 

--------------------------------------------------------------------------------


 


EXHIBIT A
INVENTIONS
None.


Exhibit A
 